        Case 1:20-mc-00253 Document 2 Filed 07/16/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK


NETFLIX, INC.,

            Movant,

v.                                 CASE NO.

FORTRESS INVESTMENT GROUP
LLC,                               Related to No. 8:18-cv-02055-GW-DFM,
                                   pending in the United States District Court
            Respondent.            for the Central District of California,




                    NOTICE OF MOTION TO COMPEL
                   FORTRESS INVESTMENT GROUP LLC
                     TO COMPLY WITH SUBPOENAS
              Case 1:20-mc-00253 Document 2 Filed 07/16/20 Page 2 of 3




          PLEASE TAKE NOTICE that upon the accompanying (i) Memorandum of Law and

(ii) Declaration of Martin E. Gilmore, Esq., and the exhibits thereto, Movant Netflix Inc.

(“Movant”) will move this Court at the United States District Court, 500 Pearl Street, New York,

New York 10007, on a date and time to be determined by the Court, for an Order pursuant to Fed.

R. Civ. P. 45, compelling third party Fortress Investment Group (“Fortress”) to comply with

subpoenas issued by Movant in the matter Uniloc 2017 LLC v. Netflix, Inc., 8:18-cv-02055-GW-

DFM (pending in the United States District Court for the Central District of California) (hereinafter

the “Litigation”), by producing documents and attending a deposition, without objection, by dates

certain to be set by the Court, and for such other and further relief as the Court deems just and

proper.

          This Motion is supported by the accompanying Memorandum of Law, the Declaration of

Martin E. Gilmore, Esq., dated July 16, 2020, with the exhibits thereto, the record in the Litigation,

the facts of which the Court may take judicial notice, and any other papers submitted in support of

the Motion.

          PLEASE TAKE FURTHER NOTICE that, in accordance with Local Civil Rule 6.1(b)

of this Court, Respondent’s opposition papers, if any, shall be served within fourteen days after

service of the instant moving papers, and Movant’s reply papers, if any, shall be served within

seven days after service of Respondent’s opposition papers.




                                                  2
           Case 1:20-mc-00253 Document 2 Filed 07/16/20 Page 3 of 3




                                                  Respectfully submitted,

Dated: July 16, 2020                              /s/ Martin E. Gilmore
                                                  Martin E. Gilmore
                                                  Perkins Coie LLP
                                                  1155 Avenue of the Americas, 22nd Floor
                                                  New York, NY 10036
                                                  Telephone: 212.262.6900
                                                  Facsimile: 212.977.1649
                                                  MGilmore@perkinscoie.com

                                                  Counsel for Movant
                                                  Netflix, Inc.

OF COUNSEL

Matthew C. Bernstein (pro hac vice pending)
Perkins Coie LLP
11452 El Camino Real, Suite 300
San Diego, California 92130
Telephone: 858.720.5700
Facsimile: 858.720.5799

Counsel for Movant
Netflix, Inc.




                                              3
